Name: Council Regulation (EEC) No 3352/83 of 22 November 1983 establishing ceilings and Community surveillance of imports of certain textile products originating in Cyprus (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 83 Official Journal of the European Communities No L 335/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3352/83 ^ of 22 November 1983 establishing ceilings and Community surveillance of imports of certain textile products originating in Cyprus (1984) of these products be subjected to a system of surveil ­ lance ; Whereas this objective may be achieved by means of an administrative procedure based on charging imports of the products in question against the ceilings at Community level as and when the products are entered with customs authorities for free circula ­ tion ; whereas this administrative procedure must make provision for the possibility of customs tariff duties being reintroduced as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly rapid cooperation between Member States and the Commission and the latter must in particular be able to follow the progress of quantities charged against the ceilings and keep Member States informed ; whereas this cooperation has to be all the more close since the Commission must be able to take the appropriate measures to reintroduce customs tariff duties if one of the ceilings is reached, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas under Article 2 of Annex I to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus ('), the arrangements applicable to trade with Cyprus, as last amended by Regulation (EEC) No 1922/83 (2), provide the exemption of customs duties for :  man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning, falling within heading No 56.04 of the Common Customs Tariff, and for  men's and boys' outer garments falling within heading No 61.01 of the Common Customs Tariff, within the limits of annual ceilings respectively of 100 tonnes and 525 tonnes above which the customs duties actually applied to third countries may be re ­ introduced until the end of the calendar year ; Whereas, pending the definition of arrangements applicable beyond 31 December 1983 , it is necessary to extend provisionally for 1984 the arrangements which the Community applies currently to trade with Cyprus on the basis of the abovementioned provi ­ sions ; whereas, therefore, the ceilings for 1984 must be established ; whereas the application of ceilings requires that the Community be regularly informed on imports of the products in question originating in Cyprus ; whereas it is therefore desirable that imports HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1984, imports into the Community of the products listed in the Annex and originating in Cyprus shall be subject to annual ceilings and Community surveillance. The description of the products referred to in the first subparagraph, their tariff headings and statistical numbers and the ceilings shall be as set out in the Annex. 2 . Quantities shall be charged against the ceilings as and when products are entered with customs authori ­ ties for free circulation and accompanied by a move ­ ment certificate in accordance with the rules contained in the Protocol concerning the definition of the concept of 'originating products' and methods of(') OJ No L 133 , 21 . 5 . 1973, p . 2 .(2) OJ No L 191 , 15 . 7 . 1983 , p . 1 . No L 335/2 Official Journal of the European Communities 30 . 11 . 83 administrative cooperation annexed to the Additional Protocol to the Agreement establishing an association between the European Economic Community and Cyprus (&gt;). Goods may be charged against the ceiling only if the movement certificate is submitted before the date on which customs duties are reimposed. The extent to which a ceiling is used up shall be determined at Community level on the basis of the imports charged against it in the manner defined in the preceding subparagraphs . Member States shall inform the Commission at the intervals and within the time limits specified in para ­ graph 4 of imports effected in accordance with the above procedures . 3 . As soon as the ceilings are reached, the Commis ­ sion may adopt a Regulation reimposing until the end of the calendar year the customs duties applicable to third countries. In the case of such a reimposition Greece shall rein ­ troduce the levying of the customs duties which it applies to third countries at the date in question . 4. Member States shall forward to the Commission not later than the 15th day of each month statements of the quantities charged during the preceding month . If the Commission so requests, they shall provide such statements for periods of 10 days and forward them within five clear days of the end of each 10-day period. Article 2 The Commission shall take all appropriate measures, in close cooperation with the Member States, for the purposes of applying this Regulation . Article 3 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1983 . For the Council The President A. GEORGIADIS ANNEX List of products subject to import ceilings in 1984 Serial No CCT heading No Description NIMEXEcode Level of ceiling (tonnes) 1 2 3 4 5 1 56.04 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning 56.04-all Nos 100 2 61.01 Men's and boys' outer garments 61 .01 -all Nos 525 (') OJ No L 339 , 28 . 12. 1977, p. 19 .